              Case 3:21-bk-00616-JAF       Doc 17     Filed 05/10/21    Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILE DIVISION
                                 www.flmb.uscourts.gov

In re:
                                                                                     Chapter 13
                                                                   Case No.: 3:21-bk-00616-JAF
JAMES WESLEY THOMAS, SR.,

      Debtor.
______________________________/


                    OBJECTION TO CONFIRMATION OF DEBTOR’S
                   PROPOSED AMENDED CHAPTER 13 PLAN [D.E. 11]


         Secured Creditor, SN SERVICING CORPORATION, AS SERVICING AGENT

FOR U.S. BANK TRUST, N.A., AS TRUSTEE FOR THE TIKI SERIES IV TRUST

(“Secured Creditor”), objects to confirmation of the Debtor’s proposed Chapter 13 Plan [D.E.

11] and states as follows:



         1.     On March 16, 2021, the Debtor James Wesley Thomas, Sr. (the “Debtor”) filed its

Voluntary Petition under Chapter 13 of the United States Bankruptcy Code [D.E. 1].

         2.     Secured Creditor is the owner and holder of that certain promissory note and that

mortgage recorded as instrument #2006425619, in O.R. Book 13691, Page 2370, in the Official

Records of Duval County, Florida, as to the real property commonly described as 1454 Guardian

Drive, Jacksonville, FL 32221 (the “Property”).

         3.     On March 30, 2021, the Debtor filed its proposed Chapter 13 Plan [D.E. 11].

         4.     The Plan indicates an intention to pursue Mortgage Modification Mediation

(“MMM”) while proposed adequate protection payments of $326.59 for months 1 thru 60.

However, to date, the Debtor has not yet filed a Motion for Referral to MMM. The Debtor
                Case 3:21-bk-00616-JAF         Doc 17     Filed 05/10/21      Page 2 of 4

                                                                        Case No.: 3:21-bk-00616-JAF

cannot modify the subject loan documents solely through plan treatment. Pursuant to 11 U.S.C. §

1322(b)(2), the terms of the original Note and Mortgage shall remain in full force and effect

unless and until there has been a judicial determination and approval of a loan modification

offered after completion of a loan modification review if the MMM motion is appropriately and

timely filed.

       5.         Moreover, the monthly adequate protection payment of $326.59 is insufficient as

it fails to cover the monthly escrow payment of $342.99.

       6.         The deadline for creditors to file Proof of Claims is May 25, 2021.

       7.         Secured Creditor anticipates timely filing its secured proof of claim which will

reflect an estimated total secured claim in the amount of $463,086.97, with an estimated pre-

petition arrearages in the amount of $53,467.40, and denoting the current on-going mortgage

payment as $1,381.77.

       8.         The Plan fails to propose payments towards curing pre-petition arrearage due and

owing to Secured Creditor when in fact the approximate estimated amount of the pre-petition

arrearage due to Secured Creditor is $53,467.40. Therefore, the Plan is not in compliance with

the requirements of 11 U.S.C. §§ 1322(b)(3) and 1325(a)(5) and cannot be confirmed.

       9.         Secured Creditor objects to any plan which proposes to pay it anything less than

$53,467.40 as payment of the pre-petition arrearages due and owing and payable in equal

monthly payments over the life of the plan.

       10.        Secured Creditor retains the right to inquire further into the Debtor’s eligibility for

loss mitigation options.




                                                   -2-
             Case 3:21-bk-00616-JAF        Doc 17     Filed 05/10/21        Page 3 of 4

                                                                    Case No.: 3:21-bk-00616-JAF

       11.     If mediation is conducted in this case and no agreement is reached between the

parties, Secured Creditor’s claim should be paid in full or the property surrendered to Secured

Creditor and the automatic stay terminated in rem with respect to the collateral real property

       12.     Debtor’s plan should also account for future tax and insurance obligations.

       13.     Secured Creditor reserves the right to supplement this Objection.

       WHEREFORE, Secured Creditor respectfully requests that this Honorable Court sustain

its Objection to Confirmation, deny confirmation of the Debtor’s proposed Amended Chapter 13

Plan, and for any such other relief that the Court deems just and proper.

Dated: May 10, 2021

                                                     Respectfully submitted,

                                                     GHIDOTTI ǀ BERGER, LLP
                                                     Attorneys for Secured Creditor
                                                     1031 North Miami Beach Blvd.
                                                     North Miami Beach, FL 33162
                                                     Telephone: (305) 501.2808
                                                     Facsimile: (954) 780.5578

                                                     By: /s/ Melbalynn Fisher
                                                             Melbalynn Fisher, Esq.
                                                             Florida Bar No. 107698
                                                             mfisher@ghidottiberger.com




                                               -3-
            Case 3:21-bk-00616-JAF         Doc 17     Filed 05/10/21     Page 4 of 4

                                                                   Case No.: 3:21-bk-00616-JAF


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 10, 2021, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF.

       I also certify that the foregoing document is being served this day, either via transmission

of Notice of Electronic Filing generated by CM/ECF or by first class U.S. Mail, upon:


      Debtor                                            Debtor’s Counsel
      James Wesley Thomas, Sr.                          William B McDaniel, Esq.
      1454 Guardian Drive                               1710 Shadowood Lane, Suite 210
      Jacksonville, FL 32221-8027                       Jacksonville, FL 32207


      Trustee                                           U.S. Trustee
      Douglas W Neway                                   United States Trustee - JAX 13/7, 7
      Post Office Box 4308                              Office of the United States Trustee
      Jacksonville, FL 32201                            George C Young Federal Building
                                                        400 West Washington Street, Suite 1100
                                                        Orlando, FL 32801



                                             By:     /s/ Melbalynn Fisher
                                                         Melbalynn Fisher, Esq.




                                               -4-
